Citation Nr: 0721986	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-31 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include arthritis.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.




FINDING OF FACT

The veteran's lumbar spine disability, to include arthritis, 
is not related to active service.


CONCLUSION OF LAW

The veteran's lumbar spine disability was not incurred in or 
aggravated by active service and the service incurrence of 
arthritis may not be presumed.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in December 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2004 letter told him to provide any 
relevant evidence in his possession. See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in July 2005. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The veteran contends that he suffers from a lumbar spine 
disability related to his military service.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of back injury is factually shown during service.  

Historically, the veteran served on active duty from January 
1966 to January 1968.  The veteran's service medical records 
include the report of his pre-induction physical examination 
in December 1965 which evaluated his spine as normal and 
noted defective vision as the only defect.  On the Report of 
Medical History, however, a back injury from tumbling in 1961 
was noted; it was also noted that the back injury was not 
considered disabling.  

The veteran presented on March 2, 1966 with history that he 
hurt back four years prior and complaints of pain in back, 
pain in groin, and blisters on both feet.  Urinalysis, urine 
culture and x-rays of the abdomen and spine were conducted.  

On March 6, 1966, the veteran returned with complaints of 
back pain and a request for pain prescription.  Physical 
examination demonstrated no muscle spasm and no tenderness.  
Deep tendon reflexes were equal, strength was good, and 
straight leg raising indicated some pain on the left at 70 
degrees.  The veteran was advised to keep orthopedic 
appointment on March 29th.  

On March 8, 1966, the veteran presented with complaints of 
back pain.  Urine specimen was normal, there was no muscle 
spasm, and x-rays were not yet available.  The veteran was 
referred to the orthopedic clinic.

On March 29, 1966, the veteran presented to the orthopedic 
clinic.  The veteran provided a history that he had had 
trouble with back pain since he was 14 years old when he hurt 
his back while tumbling in school.  The veteran reported 
being treated by a chiropractor for two years and stated that 
he had to quit an office job because his back hurt.  The 
veteran described the pain in his lower back and right flank 
as a "dull throb".  Physical examination indicated full 
range of motion and supple back.  The veteran's reflexes were 
normal bilaterally, and straight leg raising was 90/90.  The 
impression was chronic back strain, and exercise was 
prescribed.

On June 20, 1966, the veteran presented with complaints of 
and old back injury.  The veteran reported that he hurt his 
back in a tumbling accident in 1960 and went to a 
chiropractor for two years.  The veteran reported that 18 
weeks before, at Fort Knox, he fell down a flight of stairs, 
and had been seen and x-rayed at the orthopedic clinic at Ft. 
Knox and it was felt only symptomatic treatment was 
necessary.  It was noted that the veteran's health record was 
not available.  Physical examination demonstrated mild spasm 
in lumbar paraspinal muscles, some tenderness of lumbar 
spine, full range of motion and pain with flexion at hip.  
The veteran was referred to the orthopedic clinic for 
evaluation.

On July 5, 1966, the veteran presented to the orthopedic 
clinic.  The veteran reported a history of receiving left 
lumbar and lumbosacral spine contusion in 1960 and being 
treated by a chiropractor for two years.  The veteran also 
reported falling down stairs in January 1966 and receiving 
contusion to thoracic and lumbosacral spine.  The veteran 
reported that two weeks prior had lumbosacral pain while 
lifting.  Physical examination demonstrated slight left 
paraspinous spasm in lumbar area.  Deep tendon reflexes were 
okay, and straight leg raising demonstrated pain at 45 
degrees.  X-rays showed mild L2-L4 scoliosis on the right 
with flattening of lumbar curve.  Impression was chronic L-S 
strain and a question was noted as to the significance of the 
scoliosis.

On July 19, 1966, the veteran presented with complaints of 
back pain.  It was noted that there was no relief with heat, 
exercises, or medication.  It was noted that the veteran fell 
down steps in January 1966.  Physical examination 
demonstrated full range of motion and no muscle spasm.  
Straight leg raising demonstrated pain on left at 60 degrees.  
Deep tendon reflexes were equal, and there was pain on 
palpation at L3-5.  Parafon forte, physical therapy including 
ice messages and exercises, light duty, and bed board were 
prescribed.        

In August 1966, the veteran presented to orthopedic clinic 
with complaints of pain in morning and evening.  Physical 
examination demonstrated slight limited forward flexion, 
normal lateral pending, negative straight leg raising.  X-
rays indicated lumbar scoliosis, no fracture.  Impression was 
old lumbar scoliosis.

On the clinical examination for separation from service in 
December 1967, although the veteran reported recurrent back 
pain, the veteran's spine was evaluated as normal.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he enters into military service 
except for conditions noted on the entrance examination.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  Id.

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  The amended 
regulation requires that VA, rather than the claimant, bears 
the burden of proving that the disability at issue preexisted 
entry into service and that the disability was not aggravated 
by service before the presumption of soundness on entrance 
into active service may be rebutted.

As the veteran's service medical records include the report 
of his pre-induction physical examination which noted that 
his spine was normal, and no defects were noted except 
defective vision, the presumption of soundness attaches.  
However, while a history of a pre-existing back injury and 
subsequent back symptomatology provided by the veteran during 
service alone may not constitute a notation that a back 
condition existed at the time of entry into service, an 
overall review of the evidence shows clearly and unmistakably 
that a history of a previous back condition existed prior to 
service.  

In addition, the veteran was afforded a VA examination in 
July 2005 by Dr. C.A., an orthopedic resident.  After review 
of the claims file, interview with the veteran, and physical 
examination, Dr. C.A. stated, 

... Upon review of the [veteran's] provided medical 
records and previous surgery as well as in-service 
records.  There is a note from March 2, 1966, which 
states patient hurt back about 4 years ago and now 
complains of pain in low back, groin, and blisters on 
both feet.  I cannot read the physician's name, but this 
is in the provided medical record and several following 
notes, many of which relate to a back injury in 1960.  
Given the [veteran's] prior history of back injury, 
undiagnosed by a medical doctor, and treated by a non-
medically licensed physician, I question what the exact 
diagnosis was at the time.  Now again, there are no 
records from that provider and it is difficult for me to 
assess other than based on the patient's recalled 
history of what his symptoms were.  I have to conclude 
that [the veteran] did have a preexisting back 
condition.  

Thus, the overall record shows that a history of a back 
condition clearly and unmistakably preexisted service.  
However, before the presumption of soundness is rebutted, it 
must be shown clearly and unmistakably that the veteran's 
preexisting back condition was not aggravated by service.  

In his July 2005 VA examination report, Dr. C.A. stated that 
the veteran reported that prior to his military service, he 
had what he describes as a muscle pull or strain while 
lifting weights and was treated by a chiropractor.  However, 
the veteran stated to the examiner that the practitioner was 
a Swedish masseuse.  The veteran also reported that during 
basic training in 1966 he was running out of a building, 
slipped on some ice, and injured his low back and left hip.  
The veteran reported that he immediately got up and continued 
running and physical activity.  The veteran reported that he 
was not treated formally for this initially, but that he 
followed up since that day with Army medical care for 
continued back pain.  The veteran reported that he finished 
basic training on time and completed his military duty.  
After his military service, the veteran reported that he 
worked as a factory worker and then as a firefighter for 37 
years.  The veteran reported that he continued to be treated 
by Swedish masseuse, whom the veteran refers to as a 
chiropractor, since that time. 

Dr. C.A. stated, 

[Veteran] in his history with me states that the back 
had been worse since this fall while in the military, 
which was not treated as anything more than back strain 
or muscle spasms.  ...  I feel that it is less likely as 
not that the [veteran's] preexisting back condition was 
aggravated beyond the normal progression by military 
service. 

In view of the conflicting medical opinions, in November 
2005, the RO requesting an additional medical opinion as to 
the likelihood that the veteran's pre-service low back 
disability was aggravated by military service beyond its 
natural progression.
 
After a review of the veteran's claims file, Dr. M.G., 
Orthopedic Resident, noted that the veteran provided a 
history to Dr. [C.A.] of a low back strain sustained while 
lifting weights prior to entering service, that he was 
treated by a masseuse with no medical training for a self 
diagnosed low back strain and never sought medical attention 
for that problem prior to entering the service.  Dr. M.G. 
noted that the veteran sustained a fall in the service and 
was diagnosed with contusions to the L5 area and thoracic 
spine as indicated in a note dated 5 July 1966 and that in 
that note there was also a history of injury [to] the low 
back with weight training approximately two weeks prior to 
the date of the note.  Dr. M.G. identified a second detailed 
note mentioning his low back on 20 June 1966 which states he 
was treated by a chiropractor for his preservice low back 
injury.  Dr. M.G., noted that the veteran, when questioned by 
Dr. Anderson, maintained that this was a masseuse and not a 
medical professional.  Dr. M.G. stated that the note of 20 
June 1966 detailed both the preservice injury as well as a 
fall down the stairs with low back pain, and that an 
orthopedic evaluation at Ft. Hood, TX recommended symptomatic 
treatment and a course of therapy.

Dr. M.G. opined, 

Based on the available medical records and patient 
account as provided to Dr. [C.A.], I feel it less likely 
as not that his pre-existing back condition was 
aggravated beyond a normal progression by his military 
service.  The veteran, by his own accounts, sustained a 
muscle pull lifting weights and was treated by a 
masseuse prior to military service.  His accounts are 
that the muscle pull had resolved completely prior to 
entering the service.  There is no documentation in the 
[claims file] and the veteran can provide only a very 
limited recollection of what his symptoms were before he 
entered the service.  There is also no information in 
the [claims file] stating that the fall down the stairs 
aggravated and/or reproduced the same symptoms he had 
experienced prior to entering the service.  

Although the VA examiner's opinions indicate that it is less 
likely than not that the veteran's pre-existing back 
condition was aggravated by his military service, the record 
is absent clear and unmistakable evidence that the pre-
existing lumbar spine condition was not aggravated by the 
veteran's military service.  The Board, therefore, concludes 
that the evidence of record does not clearly and unmistakably 
establish that the veteran's pre-existing back condition was 
not aggravated by service; thus, the presumption of soundness 
upon entrance into service has not been rebutted.  

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  VA regulation provides that, with chronic 
disease shown as such in service (or within an applicable 
presumptive period under section 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  

The Board notes that during service, the veteran was 
diagnosed with chronic lumbosacral strain.  The veteran has 
submitted evidence of a current lumbar spine disability 
including lumbar spondylosis and herniated disc at L4-5 on 
the left side.  The evidence indicates that the veteran 
underwent a microdiscectomy at L4-L5 on the left in February 
2004.  
	
The Board notes that the veteran's current disabilities, 
i.e., lumbar spondylosis and herniated disc at L4-5 on the 
left side, are not the same chronic problem shown in service, 
i.e., chronic lumbosacral strain.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2006).   
In light of the lack of any relevant history reported between 
the veteran's date of discharge in 1968 and 2001, service 
connection is not warranted under 38 C.F.R. § 3.303(b).   

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current lumbar spine disability.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disability and military 
service.

In support of his claim, the veteran submitted a September 
2005 from Dr. V.H.D. which stated, 

This is to state with reasonable medical certainty, it 
is my medical opinion that [the veteran's] current 
problems with degenerative lumbar disc disease and 
bulging lumbar discs at L4-5 and L5-6 are causally 
related to a fall while in the military service 
documented February 16, 1966."

In his July 2005 VA examination report, Dr. C.A. stated, 

I feel that ... the veteran's current lumbar arthritis 
and/or lumbar disc disease is less likely as not 
secondary to a condition of the low back problems 
treated during the military service. ... 

In view of the conflicting medical opinions, in November 
2005, the RO requesting an additional medical opinion as to 
the likelihood that the veteran's current lumbar arthritis 
and/or lumbar disc disease is secondary to or a continuation 
of the low back problems treated during military service.

In his November 2005 opinion, Dr. M.G. stated, 

It is my opinion ... that there is adequate service 
document to support a new injury to the LS spine that 
occurred with the fall down the stairs as adequately 
documented in the [claims file]. ... I find it very 
difficult to agree with Dr. [V.H.D.] that an injury in 
which the veteran sustained only contusions and was able 
to immediately return to physical activity with no delay 
could be causally linked to degenerative low back pain 
some 35 years later.  Age related degenerative disk 
disease is also common in 60 year old patients, 
regardless of history of seemingly mild remote injury.  
Therefore, it is my opinion that it is at least as 
likely as not that the fall in the service contributed 
to the degenerative changes of the lumbar spine as 
documented by MRI in 2001.

In view of the conflicting medical statements within Dr. 
M.G.'s November 2005 opinion, the RO requested clarification 
in order to avoid having it returned as insufficient.  The RO 
essentially asked Dr. M.G., to clarify if it was his opinion 
that the current back condition was not causally related to 
service as or whether the current back condition was causally 
related to service.

In December 2005, Dr. M.G., clarified, 

With regard to [the veteran's] low back injury, I again 
feel it would be very difficult to state that his fall 
caused his degenerative low back condition as Dr. 
[V.H.D.] postulated.  The fall, from which he sustained 
only a mild contusion that did not even require him to 
go to therapy or avoid physical training, by all 
accounts was very minor in nature.  Therefore, it is my 
opinion that it is less likely than not that the fall in 
the service contributed to the degenerative changes of 
the lumbar spine as documented by MRI in 2001.

In support of his claim, the veteran submitted a September 
2005 statement by Dr. D.C.S., chiropractor, which stated in 
pertinent part, 

As stated in this report, [the veteran] has had multiple 
episodes of lower back pain dating all the way back to 
March 2, 1966.  The letter also states that he had 
continued back problems until he was discharged in 1967. 
... [The veteran] was first evaluated in this office on 6-
15-2001.... Considering the [veteran's] previous military 
history of lower back pain, the recurrent episodes since 
his military service, current complaints, MRI, CT Scan 
and physical examination findings, it is my professional 
opinion that his current lumbar arthritis and disc 
disease is related and secondary to the low back 
problems treated in the military.

The Board notes that there is a difference of opinion in the 
record of whether the veteran's current low back disability 
is related to chronic lumbosacral strain diagnosed during his 
military service.  It is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.  

Here, there are legitimate reasons for accepting Dr. M.G.'s 
December 2005 unfavorable medical opinion over the favorable 
opinions of Dr. V.H.D. and Dr. D.C.S.  With regard to medical 
evidence, an assessment or opinion by a health care provider 
is never conclusive and is not entitled to absolute 
deference.  Indeed, the courts have provided guidance for 
weighing medical evidence.  They have held, for example, that 
a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  In 
addition, an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).    

Although Dr. V.H.D. related the veteran's current problems 
with degenerative lumbar disc disease and bulging lumbar 
discs at L4-5 and L5-6 to the veteran's reported fall during 
military service, he gives no rationale for his opinion.  
This conclusion unfortunately fails to take into account the 
normal evaluation for the veteran's spine at separation in 
December 1967 as well as a gap in excess of 30 years for 
treatment of a back condition.  

Likewise, Dr. D.C.S. related the veteran's current lumbar 
arthritis and disc disease to the veteran's low back problems 
treated in the military based on the veteran's previous 
military history of lower back pain, recurrent episodes since 
military service, and current complaints, MRI, CT scan and 
physical examination findings.  Although Dr. D.C.S. gives a 
detailed account of the veteran's symptoms and treatment 
since June 2001, he does not elaborate on either a history of 
the veteran's back problems during service or the alleged 
recurrent episodes since service.  

In comparison, the December 2005 addendum opinion was 
rendered only after review of the claims file including the 
veteran's service medical records, private treatment records, 
and an objective examination conducted by Dr. C.A. 
   
Thus, the Board finds that the December 2005 VA reasoned 
medical opinion is accordingly more probative than the 
opinions provided by the veteran's treating physicians.

In addition, a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a lumbar spine disability, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.

   
ORDER

Entitlement to service connection for a lumbar spine 
disability, to include arthritis, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


